Dwyer, C.J.
¶31 (concurring and dissenting) — For the reasons set forth in State v. Morgan, 163 Wn. App. 341, 348-53, 261 P.3d 167 (2011), petition for review filed, No. 86555-8 (Wash. Oct. 3,2011), I believe that Ghe Magi Cham cannot raise the issue of special verdict instructional error for the first time on appeal. Accordingly, I dissent from the majoritys holding to the contrary.
¶32 In all other respects, I join in the majority opinion.
Petition for review granted and case remanded to the Court of Appeals at 175 Wn.2d 1022 (2012).